Case: 12-3116    Document: 18      Page: 1   Filed: 11/21/2012




           NOTE: This order is nonprecedential.


   Wniteb ~tate~ Case: 12-3116        Document: 18   Page: 2    Filed: 11/21/2012




 STEVEN TWENTER v. USPS                                     2
     Failure to comply with this court's rules, including
failure to file the required Fed. Cir. R. 15(c) statement
concerning discrimination, may result in dismissal of an
appeal for failure to prosecute. Julien v. Zeringue, 864
F.2d 1572, 1574 (Fed. Cir. 1989) ("failure to comply with
this court's rules, including the requirements for prepar-
ing and filing briefs, appendices and other papers, may
result in dismissal of an appeal for failure to prosecute").
    The court dismissed this petition on May 4, 2012 for
failure to file a Fed. Cir. R. 15(c) statement. The time to
request reconsideration of that order has long passed.
Fed. R. App. P. 45(a). We therefore deny Mr. Twenter's
motion to reinstate.
      Accordingly,
      IT Is ORDERED THAT:
      (1) The motion to reinstate is denied.
      (2) All pending motions are moot.
                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk

s26